DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chet Bonner on 03/24/2021.
The application has been amended as follows: 
IN THE CLAIMS:
	In claim 1, line 13 delete “the head pressure” and replace with --a head pressure--.
In claim 12, lines 11-12 delete “the head pressure” and replace with --a head pressure--.
In claim 17, line 8 delete “the head pressure” and replace with --a head pressure--.	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 2 and 6-11, the prior art of record fails to teach or render obvious a dispenser particularly including a first normally closed check valve disposed 
Regarding claims 12-16, the prior art of record fails to teach or render obvious a dispenser particularly including a first normally closed check valve located below the container and disposed between the container and the pump; the first normally closed check valve having a cracking pressure that is higher than the head pressure created by the fluid in the container; a second normally closed check valve located below the container and disposed between the first check valve and the pump; and the first normally valve having cracking pressure greater than about .5psi, and the second normally closed check valve having a cracking pressure that is greater than zero and less than about .5psi. 
Regarding claim 17-20, the prior art of record fails to teach or render obvious a dispenser particularly including a first normally closed check valve located below the container and has a cracking pressure that is higher than the head pressure created by the fluid in the container; a second normally closed check valve located below the container and downstream of the first normally closed check valve, the pump inlet being downstream of the second normally closed check valve; and the second normally closed check valve having a cracking pressure that is greater than zero and lower than the cracking pressure of the first normally closed check valve.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R. N./
Examiner, Art Unit 3754




/Vishal Pancholi/Primary Examiner, Art Unit 3754